              Case 5:20-cr-00432-EJD Document 176 Filed 04/22/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                             SAN JOSE DIVISION
10
       UNITED STATES OF AMERICA,                            Case No.: CR 20–432 EJD
11
                       Plaintiff,                           [PROPOSED] ORDER RE
12                                                          STIPULATION ON BRIEFING
               v.                                           SCHEDULE FOR DEFENDANT’S
13                                                          FRCrP 29 AND FRCrP 33 MOTIONS
       OLE HOUGEN,
14
                       Defendant.
15                                                          Courtroom 4, 5th Floor

16

17          The defense has advised the government of its intention to file motions pursuant to
18   Federal Rules of Criminal Procedure 29 and 33. The parties have conferred and stipulate to the
19   following briefing schedule for Defendant’s motions.
20          Based on the stipulation of the parties, it is respectfully requested that the Court order the
21   parties to submit their briefs on Defendant’s FRCrP 29 and FRCrP 33 Motions as follows:
22          June 10, 2021: Defendant files opening briefs
23          July 8, 2021: Government files opposition briefs
24          July 19, 2021: Defendant files reply briefs
25          TBD: Motion hearing
26

27

28

     STIP BRIEFING SCHEDULE MOTIONS FRCrP 29 AND 33
     HOUGEN, CR 20–432 EJD
              Case 5:20-cr-00432-EJD Document 176 Filed 04/22/21 Page 2 of 2



 1              IT IS SO STIPULATED.
 2
                       April 21, 2021                     STEPHANIE HINDS
 3                     Dated                              Acting United States Attorney
                                                          Northern District of California
 4
                                                                    /S
 5
                                                          MARISSA HARRIS
 6                                                        Assistant United States Attorney

 7                                                                 /S
                                                          MICHAEL SONGER
 8
                                                          Attorney, Criminal Section,
 9                                                        Civil Rights Division

10

11                     April 21, 2021                     GEOFFREY HANSEN
                       Dated                              Acting Federal Public Defender
12                                                        Northern District of California
13
                                                                    /S
14                                                        SEVERA KEITH
                                                          Assistant Federal Public Defender
15
                                                                   /S
16                                                        TAMARA CREPET
                                                          Assistant Federal Public Defender
17

18
                IT IS SO ORDERED.
19

20
                       Dated                              EDWARD J. DAVILA
21                                                        United States District Judge
22

23

24

25

26

27

28

     STIP BRIEFING SCHEDULE MOTIONS FRCrP 29 AND 33
     HOUGEN, CR 20–432 EJD
                                                      2
